DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

    HCA HEALTH SERVICES OF FLORIDA, INC. d/b/a ST. LUCIE
                    MEDICAL CENTER,
                        Petitioner,

                                    v.

  SARAH BYERS-MCPHEETERS; BRYAN MCPHEETERS; MICHAEL
   ANTHONY MELONI, JR., M.D.; J.H. GATEWOOD EMERGENCY
 SERVICES, P.A.; EMCARE PHYSICIAN PROVIDERS, INC.; and EM-1
                   MEDICAL SERVICES, P.A.,
                        Respondents.

                             No. 4D15-4709

                             [June 29, 2016]

   Petition for writ of certiorari to the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Janet Carney Croom, Judge; L.T. Case
No. 562011CA003154.

  Michael R. D'Lugo and Adam W. Rhys of Wicker, Smith, O'Hara,
McCoy & Ford, P.A., Orlando, for petitioner.

  Philip M. Burlington and Adam J. Richardson of Burlington &
Rockenbach, P.A., West Palm Beach, for respondents Sarah Byers-
McPheeters and Bryan McPheeters.

PER CURIAM.

   Petitioner seeks certiorari relief from a November 16, 2015 order
granting Respondents’ motion for leave to assert a punitive damages
claim. See § 768.72, Fla. Stat. (2015). Certiorari review is available to
determine whether a trial court has complied with the procedural
requirements of section 768.72, but not to review the sufficiency of the
evidence. Globe Newspaper Co. v. King, 658 So. 2d 518, 520 (Fla. 1995).

    The trial court failed to fully comply with the procedural requirements
of section 768.72 when it expressly deferred making a finding on whether
the Respondents’ proffer established a reasonable basis for recovery
pursuant to section 768.72(3). 1

   Under section 768.72(3), the legislature established a heightened
standard for imposing punitive damages on an employer rather than
adopting the common law rules of agency and vicarious liability. See
Coronado Condo. Ass’n, Inc. v. La Corte, 103 So. 3d 239, 241 (Fla. 3d
DCA 2012).

    The trial court departed from the essential requirements of the law in
allowing Respondents to plead a punitive damages claim without first
determining whether the heightened requirements of section 768.72(3)
were met. See Strasser v. Yalamanchi, 677 So. 2d 22, 23 (Fla. 4th DCA
1996).

    We grant the petition and quash the order on review.

    Petition granted.

CIKLIN, C.J., MAY and LEVINE, JJ., concur.

                             *         *          *

    Not final until disposition of timely filed motion for rehearing.




1 In ruling on the Respondents’ motion, the trial court stated, in part, that
“whether or not there is an issue of law regarding Subsection (3) is an issue
that I will address at a later time if that's developed.” (Hearing Transcript, p.
45).

                                       2